DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Patent Application Publication No. 2019/0003329) in view of Hemandez et al. (US Patent Application Publication No. 2017/0051732) and Oehring et al. (US Patent Application Publication No. 2019/0169971).
In reference to claim 1, Morris discloses an electric driven hydraulic fracking system 100 that pumps a fracking media into a well 101 to execute a fracking operation to extract a fluid from the well 101 (par. 0033), comprising: 
a pump configuration that includes a Variable Frequency Drive (VFD) 104 (pars. 0037, 0040), an electric motor (pars. 0037, 0040), and a hydraulic pump 108 (par. 0034), wherein: 
the VFD 104 (par. 0032) is configured to convert electric power generated from an electric utility power plant (par. 0059, “a power grid”) at a power generation voltage level of 13.8 kV to a VFD voltage level (par. 0037, VFD “104 may also receive power from the switch gear transport 112 and step down the 13.8 kV electrical connection to lower voltages.  In one embodiment, the drive power transports 104 may step down the voltage to 4.2 kV rather than other lower voltage levels, such as 600 V, in order to reduce cable size of the electrical cable and the number of electrical cables used to connect the mobile fracturing system 103”) and drive the electric motor that is associated with the VFD 104 at the VFD voltage level to control the operation of the electric motor to drive the hydraulic pump 108, wherein the VFD voltage level is a voltage level that is required to drive the electric motor to drive the hydraulic pump 108 (par. 0032), 
the electric motor is configured to rotate at a RPM level (no particular RPM level is disclosed, but the motor would inherently run at some RPM) based on the VFD voltage (par. 0037) as provided by the VFD and to drive the hydraulic pump 108 with the rotation at the RPM level on a continuous duty cycle to continuously pump the fracking media into the well at the HP level of at least 3000HP to prevent intermittent stalling in pumping by the hydraulic pump (par. 0051, prevention of intermittent stalling isn’t explicitly disclosed, but a 5,000 HP pump would inherently be capable of functioning without stalling in the pumping of fracking media), and 
the hydraulic pump is configured to pump the fracking media into the well 101 at a HP level of at least 3000HP (par. 0051, “5,000 horsepower”) as driven by the electric motor at the RPM level, wherein the electric utility power plant is a power plant that independently generates electric power for an electric utility grid (par. 0059, “a power grid”).
Morris discloses that system is configured to receive 13.8 kV from a power source or to receive power from an electric utility power plant (par. 0080, “power grid or a power plant”), but not that the power grid provides a voltage level of 12.47 kV.
However, the examiner takes Official Notice that voltage levels of 12.47 kV are well known in the art to be a typical voltage level for a power plant or electric utility grid. It would have been obvious to a person having ordinary skill in the art at the time of the invention to generate power at the electric utility grid at a voltage level of 12.47 kV as this is a commonly used voltage level.
Morris also fails to disclose that the motor is a single-shaft electric motor.
Hemandez discloses a fracturing pump 50 (par. 0014) comprising an electric motor 34 with a single-shaft 36 (Fig. 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a single-shaft motor in place of the dual-shaft motor of Morris as it amounts to a substitution of equivalents to perform the same function, which is in this case to power a pump.
Morris also fails to disclose that the VFD is configured to reduce a level of harmonics in a VFD current waveform included in a VFD voltage signal at the VFD voltage level that propagates back to the electric utility power plant to below a level of harmonic distortion that satisfies IEEE-519.
Oehring discloses a VFD 900 configured to reduce a level of harmonics in a VFD current waveform included in a VFD voltage signal at the VFD voltage level that propagates back to the electric utility power plant to below a level of harmonic distortion that satisfies IEEE-519 (pars. 0051 and 0054).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to reduce harmonic distortion to a level that satisfies IEEE-519 to reduce the amount of harmonic distortion on the system.

In reference to claim 8, Morris discloses a method for an electric driven hydraulic fracking system 100 to pump a fracking media into a well to execute a fracking operation to extract a fluid from the well 101 (par. 0033), comprising:
converting by a Variable Frequency Drive (VFD) 104 (par. 0032) electric power generated from an electric utility power plant (par. 0059) at a power generation voltage level to a VFD voltage level (par. 0037, VFD 104 “104 may also receive power from the switch gear transport 112 and step down the 13.8 kV electrical connection to lower voltages. In one embodiment, the drive power transports 104 may step down the voltage to 4.2 kV rather than other lower voltage levels, such as 600 V”), wherein the VFD voltage level is a voltage level that is required to drive the electric motor to drive the hydraulic pump (par. 0032);
driving the electric motor that is associated with the VFD at the VFD voltage elevel to rotate a RPM level (no particular RPM level is disclosed, but the motor would inherently run at some RPM) based on the VFD voltage level (par. 0032, 0037) to control the operation of the electric motor to drive the hydraulic pump 108;
driving the hydraulic pump 108 that is associated with the VFD and the electric motor with the rotation at the RPM level (par. 0037) on a continuous duty cycle to continuously pump the fracking media into the well at the HP level of at least 3000HP to prevent intermittent stalling in pumping by the hydraulic pump 108 (par. 0051, prevention of intermittent stalling isn’t explicitly disclosed, but a 5,000 HP pump would inherently be capable of functioning without stalling in the pumping of fracking media); and
pumping by the hydraulic pump 108 the fracking media into the well 101 at a HP level of at least 3000HP (par. 0051, 5,000 HP) as driven by the electric motor at the RPM level, wherein the electric utility power plant is a power plant that independently generates electric power for an electric utility grid (par. 0059, “a power grid”).
Morris discloses that system is configured to receive 13.8 kV from a power source or to receive power from an electric utility power plant (par. 0080, “power grid or a power plant”), but not that the power grid provides a voltage level of 12.47 kV.
However, the examiner takes Official Notice that voltage levels of 12.47 kV are well known in the art to be a typical voltage level for a power plant or electric utility grid. It would have been obvious to a person having ordinary skill in the art at the time of the invention to generate power at the electric utility grid at a voltage level of 12.47 kV as this is a commonly used voltage level.
Morris also fails to disclose that the motor is a single-shaft electric motor.
Hemandez discloses a fracturing pump 50 (par. 0014) comprising an electric motor 34 with a single-shaft 36 (Fig. 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a single-shaft motor in place of the dual-shaft motor of Morris as it amounts to a substitution of equivalents to perform the same function, which is in this case to power a pump.
Morris also fails to disclose that the VFD is configured to reduce a level of harmonics in a VFD current waveform included in a VFD voltage signal at the VFD voltage level that propagates back to the electric utility power plant to below a level of harmonic distortion that satisfies IEEE-519.
Oehring discloses a VFD 900 configured to reduce a level of harmonics in a VFD current waveform included in a VFD voltage signal at the VFD voltage level that propagates back to the electric utility power plant to below a level of harmonic distortion that satisfies IEEE-519 (pars. 0051 and 0054).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to reduce harmonic distortion to a level that satisfies IEEE-519 to reduce the amount of harmonic distortion on the system.

In reference to claim 15, Morris discloses an electric driven hydraulic fracking system 100 that pumps a fracking media into a well 101 to execute a fracking operation to extract a fluid from the well (par. 0033), comprises:
a pump configuration that includes the plurality of VFDs 104 (par. 0037, 0040), a plurality of electric motors (par. 0037, 0040), and a plurality of hydraulic pumps 108 (par. 0034), wherein:
each VFD (par. 0032) is configured to convert the electric power generated from an electric utility power plant (par. 0059, “a power grid”) at a power generation voltage level to a VFD voltage level (par. 0037, VFD 104 “104 may also receive power from the switch gear transport 112 and step down the 13.8 kV electrical connection to lower voltages. In one embodiment, the drive power transports 104 may step down the voltage to 4.2 kV rather than other lower voltage levels, such as 600 V”) and drive the corresponding electric motor that is associated with the corresponding VFD 104 at the VFD voltage level to control the operation of the corresponding electric motor and the corresponding hydraulic pump 108, wherein the VFD voltage level is a voltage level that is required to drive the electric motor to drive the hydraulic pump (par. 0032, VFDs drive the motors),
each electric motor is configured to rotate at a RPM level (no particular RPM level is disclosed, but the motor would inherently run at some RPM) based on the VFD voltage level (par. 0037, VFD 104 “may also receive power from the switch gear transport 112 and step down the 13.8 kV electrical connection to lower voltages”) as provided by the corresponding VFD 104 and to drive the corresponding hydraulic pump 108 with the rotation at the RPM level on a continuous duty cycle to continuously pump the fracking media into the well at the HP level of at least 3000HP to prevent intermittent stalling in pumping by each corresponding hydraulic pump 108 (par. 0051, prevention of intermittent stalling isn’t explicitly disclosed, but a 5,000 HP pump would inherently be capable of functioning without stalling in the pumping of fracking media), and
each hydraulic pump 108 is configured to pump the fracking media into the well at a HP level of at least 3000HP (par. 0051, “5,000 horsepower”) as driven by the corresponding electric motor at the RPM level, wherein the electric utility power plant is a power plant that independently generates electric power electric power for an electric utility grid (par. 0059, “a power grid”).
Morris discloses that system is configured to receive 13.8 kV from a power source or to receive power from an electric utility power plant (par. 0080, “power grid or a power plant”), but not that the power grid provides a voltage level of 12.47 kV.
However, the examiner takes Official Notice that voltage levels of 12.47 kV are well known in the art to be a typical voltage level for a power plant or electric utility grid. It would have been obvious to a person having ordinary skill in the art at the time of the invention to generate power at the electric utility grid at a voltage level of 12.47 kV as this is a commonly used voltage level.
Morris also fails to disclose that the motor is a single-shaft electric motor.
Hemandez discloses a fracturing pump 50 (par. 0014) comprising an electric motor 34 with a single-shaft 36 (Fig. 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a single-shaft motor in place of the dual-shaft motor of Morris as it amounts to a substitution of equivalents to perform the same function, which is in this case to power a pump.
Morris also fails to disclose that the VFD is configured to reduce a level of harmonics in a VFD current waveform included in a VFD voltage signal at the VFD voltage level that propagates back to the electric utility power plant to below a level of harmonic distortion that satisfies IEEE-519.
Oehring discloses a VFD 900 configured to reduce a level of harmonics in a VFD current waveform included in a VFD voltage signal at the VFD voltage level that propagates back to the electric utility power plant to below a level of harmonic distortion that satisfies IEEE-519 (pars. 0051 and 0054).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to reduce harmonic distortion to a level that satisfies IEEE-519 to reduce the amount of harmonic distortion on the system.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Patent Application Publication No. 2019/0003329) in view of Hemandez et al. (US Patent Application Publication No. 2017/0051732) and Oehring et al. (US Patent Application Publication No. 2019/0169971) as applied to claims 1, 8 and 15 above, and further in view of Coli et al. (US Patent Application Publication No. 2018/0363438).
In reference to claims 3, 10 and 17, Morris discloses that the hydraulic pump is configured to pump fracking media into the well at a HP at a HP level of at least 5,000 HP (par. 0051) but not the RPM level of the electric motor. Coli discloses that a motor driving a pump can operate at 1500 RPM (par. 0048). It would have been obvious to a person having ordinary skill in the art at the time of the invention to operate a pump at a RPM level of at least 750 RPM so that a desired level of pumping can be provided.
In reference to claims 4, 11 and 18, Morris discloses that the VFD 104 is configured to convert electric power generated at a power generation voltage level of 12.47kV (see above) generated from a mobile power substation 102 (par. 0034) to the VFD voltage level and drive the electric motor (par. 0032) that is associated with the VFD at the VFD voltage level to control the operation of the electric motor to drive the hydraulic pump 108, wherein the mobile power substation 102 is a power plant that independently generates the electric power at the power generation voltage level of 12.47kV.
Morris fails to disclose the wattage of the power generation. Coli discloses a mobile power generator 30 that generates 31 MW (par. 0042). It would have been obvious to a person having ordinary skill in the art at the time of the invention to generate at least 24 MW so that adequate power is provided for the fracturing operation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 11-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,220,896 in view of Hemandez et al. (US Patent Application Publication No. 2017/0051732).
The reference patent entirely anticipates the claims of the present invention with the exception of the single-shaft electric motor.  Hemandez discloses a fracturing pump 50 (par. 0014) comprising an electric motor 34 with a single-shaft 36 (Fig. 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a single-shaft motor in place of the generic motor as it amounts to a substitution of equivalents to perform the same function, which is in this case to power a pump.

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



12/16/2022